COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE INTEREST OF M. H., A CHILD,            §              No. 08-15-00191-CV

                      Appellant.               §                 Appeal from the

                                               §                65th District Court

                                               §            of El Paso County, Texas

                                               §              (TC# 2014DCM1307)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s first motion for extension of time within which to

file the brief until August 10, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Celia Villasenor, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 10, 2015.

       IT IS SO ORDERED this 21st day of July, 2015.


                                                    PER CURIAM
Before McClure, C.J., Rodriguez and Hughes, JJ.